Citation Nr: 1805221	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to service connection for a heart condition, to include coronary artery disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1961 to March 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in March 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A bilateral eye condition did not have its clinical onset in service and is not otherwise related to active duty.

2.  A heart condition did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye condition have not been met.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for service connection for a heart condition have not been met.  
38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran may also attain service connection through the law and applicable regulatory provisions pertaining to herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii).  If exposure to chemical herbicides is established, certain diseases, including coronary artery disease, are presumed to be due to chemical herbicide exposure.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.309(e).  


Bilateral Eye Condition

The Veteran contends that his current eye conditions are related to his service.  Specifically, he contends that his conjunctivitis noted in service caused chronic rubbing of his eyes, which subsequently caused his current bilateral eye conditions.  

The Veteran's service treatment records show the following: In early May 1961, the Veteran complained of irritation of the right eye, and he was diagnosed with conjunctivitis.  Later that same month, it was noted that the Veteran's conjunctivitis was clearing.  In September 1962, the Veteran again complained of irritation of the right eye, and was again diagnosed with conjunctivitis.  However, at the Veteran's January 1963 separation examination, he denied any eye trouble, and his clinical evaluation was normal.  

The Veteran's treatment records showed the Veteran has been diagnosed with glaucoma, cataracts, status-post retinal detachment repairs, aphakia, and a stable corneal scar of the left eye.  

The Veteran underwent a VA eye examination in April 2013.  The examiner found the Veteran's current eye conditions included glaucoma, cataracts, and status-post retinal detachment repairs.  However, the examiner opined these conditions were less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's service, to include his conjunctivitis noted in service.  In support, he stated that there is no known association of cataracts, glaucoma, or retinal detachment with conjunctivitis.  

The Veteran underwent a second VA eye examination in June 2013.  The examiner noted the Veteran was diagnosed with glaucoma, retinal detachments, and cataracts in 1995, as well as pseudophakia and aphakia in 1996.  However, he opined that these eye conditions were less likely than not related to the Veteran's military service, to include his history of conjunctivitis.  In support, he stated that the condition of conjunctivitis has not been linked in any way to the conditions of glaucoma, retinal detachments, cataracts, pseudophakia, or aphakia.  

The Veteran underwent a third VA examination in October 2017.  The examiner again noted the Veteran's diagnoses included glaucoma, repaired retinal detachments, and aphakia; however, she also noted the Veteran was diagnosed with a stable corneal scar of the left eye in 2017.  She opined that the Veteran's eye conditions were less likely than not related to the Veteran's service, to include his history of conjunctivitis.  In support, she stated there was no evidence that conjunctivitis caused chronic eye rubbing that subsequently caused any of the Veteran's eye conditions.  Further, she stated the condition of conjunctivitis does not cause glaucoma, cataracts, retinal detachments, aphakia, or corneal scars.  

Based on the above, the Board finds that the evidence weighs against the Veteran's claim that his bilateral eye conditions are related to his military service, to include his right eye conjunctivitis noted in his service treatment records.  In making this finding, the Board finds the April 2013, June 2013, and October 2017 opinions to be highly probative in the aggregate, as the examiners reviewed the Veteran's entire claims file, including service treatment records, VA treatment records, and private treatment records, and based their opinions on medical principles which applied to the facts of this case.  Nieves v. Rodriquez v. Peake, 22 Vet. App. 295.  Further, the Board notes there is no competent evidence of record to refute the findings from the April 2013, June 2013, or October 2017 examination reports, nor are there any conflicting medical opinions in the record.  

Moreover, the Board acknowledges the lay statements by the Veteran in support of his claim and regarding the medical etiology of his bilateral eye conditions, to include his assertion that his conjunctivitis in service caused chronic rubbing of the eyes that subsequently caused his current eye conditions.  However, although lay persons are competent to provide opinions on some medical issues, the specific issues in this case, determining whether the Veteran's current bilateral eye conditions are related to his military service, to include his right eye conjunctivitis in service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  Thus the Veteran's lay statements are not competent evidence addressing etiology.

Consequently, the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral eye condition, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.

Heart Condition

The Veteran contends his current heart condition is related to his military service.  However, his service treatment records are completely silent as to any complaints or diagnoses for a heart condition while in service.  While the Board notes that the Veteran reported he was hospitalized for a heart condition at the Ft. Meade Medical Center for fourteen days in the summer of 1962, the RO has requested all available records from that medical facility, and there is no indication of this hospitalization.  

The Veteran underwent a VA cardiac examination in May 2017.  The examiner noted the Veteran was diagnosed with coronary artery disease in 2007.  However, he opined that the Veteran's coronary artery disease was less likely than not related to his military service.  In support, he stated that review of the service treatment records and currently available medical records does not support or provide any evidence that the Veteran's heart condition was incurred in or caused by his service.  Additionally, he noted that while the Veteran served within the Vietnam era period of time, he did not have boots on the ground in Vietnam, and thus, service connection could not be established on a presumptive basis.  

The Board gives great weight to the May 2017 opinion, as the examiner reviewed the Veteran's entire claims file, including service treatment records, VA treatment records, and private treatment records, and based her opinion on medical principles which applied to the facts of this case.  Nieves v. Rodriquez v. Peake, 22 Vet. App. 295.  Further, the Board notes there is no competent evidence of record to refute the findings from the May 2017 examination report, nor are there any conflicting medical opinions in the record.  

Additionally, the Board notes that the Veteran has not alleged, nor is there any evidence to support, that the Veteran's heart condition manifested to a compensable degree within one year after the Veteran's separation from service, or that the Veteran had continuous symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Further, the Veteran has not alleged that he served in the Republic of Vietnam, or that his heart condition was a result of herbicide exposure.  

Thus, the Board finds that based on the above, the evidence weighs against the Veteran's claim that his heart condition, to include coronary artery disease, is related to his military service.  Consequently, the preponderance of the evidence is against the Veteran's claim of service connection for a heart condition, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.


ORDER

Service connection for a bilateral eye condition is denied.  

Service connection for a heart condition is denied.





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


